 


113 HRES 367 EH: Providing for consideration of the Senate amendment to the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes, and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2013-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 367 
In the House of Representatives, U. S.,

September 30, 2013
 
RESOLUTION
Providing for consideration of the Senate amendment to the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes, and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.


That upon adoption of this resolution it shall be in order to take from the Speaker's table the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes, with the House amendments to the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House recede from its amendments and concur in the Senate amendment with the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question. 
2.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of October 7, 2013.

Karen L. Haas,Clerk.
